Citation Nr: 0605221	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
residuals of perivascular dermatitis of the arms, legs and 
trunk.  


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO granted service 
connection for residuals of perivascular dermatitis of the 
arms, legs, and trunk (hereinafter referred to as 
"dermatitis" or "residuals of perivascular dermatitis") 
with a noncompensable disability rating effective from May 
14, 2001.  The veteran, who had active service from August 
1997 to May 2001, disagreed with the assigned rating and 
appealed to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  

In April 2004, the Board remanded the veteran's appeal to the 
RO for further development.  Subsequent to the completion of 
this development, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's dermatitis is productive of itching and 
involves an exposed surface or extensive area; however, it 
does not affect 20 to 40 percent of his entire body or 20 to 
40 percent of the exposed areas of his body, nor does the 
veteran require systemic therapy for a total duration of six 
weeks or more during the past 12 months.


CONCLUSION OF LAW

The schedular criteria for an initial 10 percent disability 
rating for perivascular dermatitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.118, Diagnostic 
Codes 7806, 7817 (2001) & (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. In this case, the veteran was 
provided notice by letter dated in August 2001.  
The Board acknowledges that this letter informed the veteran 
of the evidence necessary to establish entitlement to service 
connection for residuals of his dermatitis, not the evidence 
necessary to substantiate his claim for a higher initial 
disability rating for such a disorder.  However, since the 
veteran raised this increased rating issue in his Notice of 
Disagreement following the grant of service connection for 
residuals of perivascular dermatitis, further notice of the 
VCAA does not appear to be required according to an opinion 
from the VA General Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 
2003), ("if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  The veteran 
then received the October 2001 rating decision, a January 
2003 Statement of the Case and a December 2003 Supplemental 
Statement of the Case.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was assigned a noncompensable 
disability rating.  

Subsequent to the Board's remand in April 2004, the veteran 
was provided another VCAA letter by the Appeals Management 
Center (AMC) in May 2004 that was later resent in December 
2004.  This letter notified the veteran of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to a higher disability rating and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the AMC essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to the claim.  Thereafter, the 
veteran received the August 2005 Supplemental Statement of 
the Case, which notified him of the evidence considered and 
the reasons an increased rating was denied.  The veteran has 
not contended or argued that any defect or deficiency in the 
VCAA notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file.  Additionally, the veteran has been 
afforded a VA examination that assessed the current severity 
of his disability.  The Board observes that the veteran 
asserted in January 2004 that he had additional medical 
evidence to submit in support of his claim; and that the 
Board remanded the veteran's appeal for the purpose of 
obtaining this medical evidence.  The May 2004 letter 
referenced above informed the veteran of the need to submit 
the medical evidence or alternatively to provide 
authorizations for these medical records.  The veteran did 
not respond to the AMC's request; and as such, the records 
have not been associated with the claims file.  Under these 
circumstances, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the VA has 
fulfilled its duty to assist under the VCAA. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not a one-way street; if a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence). 
B. Evidence, Law and Analysis 

In August 2001, the veteran submitted an application for 
compensation for a skin condition he contended developed in 
service.  In a September 2001 statement, the veteran asserted 
that his skin condition caused uncontrollable itching and 
unsightly red bumps over his entire body.  He reported that 
even with medication, the skin condition never completely 
went away.  He was granted service connection in an October 
2001 rating decision on the basis that his service medical 
records showed a diagnosis of contact dermatitis that tended 
to respond only temporarily to treatment.  The records 
reflected consistent complaints of itchiness.  See service 
medical records dated in September 1998, October 1998, 
November 1998 and January 199[9].  Based upon the veteran's 
service separation examination, which indicated that the 
veteran was asymptomatic at the time of discharge, the RO 
assigned a noncompensable disability rating effective from 
May 14, 2001.  

In an October 2001 Notice of Disagreement, the veteran argued 
that he was entitled to a higher disability rating on the 
basis that his skin condition placed a great deal of stress 
upon his daily life.  He reported having to apply medication 
to his skin at least three times per day; and that failure to 
apply this medication resulted in his skin becoming 
embarrassingly noticeable and extremely itchy.  

An October 2003 VA examination revealed that the veteran had 
discrete, very small papular lesions that were somewhat 
pinkish in nature and occurred singly or in bunches of two or 
three on his arms, hands, and legs.  The examiner reported 
that the veteran had no scabbing or ulceration in the area; 
and that the remainder of the veteran's skin looked normal.  
He diagnosed the veteran with dermal hypersensitivity of the 
skin from an unknown etiology, and associated it with 
perivascular infiltrates of lymphocytes and interstitial 
eosinophils by biopsy.  

The veteran has been assigned a noncompensable disability 
rating for his dermatitis under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7817 (2001, 2003).  He contends that 
his dermatitis affects his appearance and causes him distress 
and physical discomfort.  As such, he claims that his 
dermatitis is more disabling than currently evaluated.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has been assigned a noncompensable 
disability rating for his dermatitis under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7817 (2001).  During the 
pendency of this appeal, the VA issued new schedular criteria 
for the regulations governing ratings of skin, 38 C.F.R. § 
4.118, which became effective August 30, 2002. See 67 Fed. 
Reg. 49590, 49599 (August 30, 2002).  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
can apply the revised rating schedule. See VAOPGCPREC 3-00.  
Subsequent to the effective date of the revised schedular 
criteria, the RO evaluated the veteran's request for an 
increased rating under both the "old" and the "revised" 
rating criteria for Diagnostic Code 7817.  

Under the "old" version of Diagnostic Code 7817 
(exfoliative dermatitis), the schedular criteria provided 
that Diagnostic Code 7817 should be rated analogous to 
Diagnostic Code 7806 (eczema).  Diagnostic Code 7806 provided 
a 10 percent rating for eczema with exfoliation, exudation, 
or itching, if involving an exposed area or extensive area.  
A 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant. See 38 C.F.R. § 4.118 (2001).  A 50 percent rating 
was the highest rating allowable pursuant to this Code. Id.  

Pursuant to the revised regulations that became effective on 
August 30, 2002, Diagnostic Code 7817 provides a 
noncompensable or zero percent rating where there is any 
involvement of the skin and; no more than topical therapy 
required in the last 12-month period.  A 10 percent rating is 
warranted for exfoliative dermatitis where there is any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12- month period. See 38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2003).  A 30 percent rating warrants 
any extent of involvement of the skin, and; systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. Id.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period. Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the assignment of a 
compensable rating for the veteran's service-connected 
dermatitis pursuant to the "old" version of Diagnostic Code 
7817.  In coming to this conclusion, the Board is aware that 
the October 2003 VA examiner found no scabbing in the areas 
affected by the veteran's dermatitis and also reported that 
the remainder of the veteran's skin appeared normal.  
However, the VA examiner found lesions in exposed areas of 
his body; the veteran's service medical records document 
consistent complaints of recurrent itchiness; and the 
veteran's statements dated in September 2001, October 2001 
and November 2002 indicate that the veteran continues to 
experience at least minimal itchiness as a result of his 
dermatitis, even while using his prescription steroid creme.  
In light of these factors, the Board determines that 
reasonable doubt should be resolved in the veteran's favor 
and finds that the veteran's symptomatology more nearly 
approximates a 10 percent rating rather than a noncompensable 
rating under the "old" version of Diagnostic Code 7817. See 
38 C.F.R. §§ 3.102, 4.7.  However, a higher rating pursuant 
to this diagnostic code is not available since there is no 
indication in the record that the veteran's itching is 
constant; that his lesions are extensive; or that he has 
marked disfigurement.  Moreover, the record is devoid of 
objective evidence indicating that the veteran has marked 
disfigurement or systemic or nervous manifestations, or 
manifestations that have been described as exceptionally 
repugnant.  Thus, a rating in excess of 10 percent is not 
warranted under the old criteria of Diagnostic Code 7806.

In regards to the revised Diagnostic Code 7817, the Board 
observes that the record on appeal is devoid of evidence 
indicating that the veteran undergoes systemic therapy for a 
duration of six weeks or more, but not constantly for the 
previous 12 month period.  The veteran has reported that 
treatment for his service-connected skin disability consists 
of no more than topical therapy.  As such, he is ineligible 
for a higher disability rating pursuant to this rating 
criterion.     

In addition to the foregoing, the Board has considered 
whether any alternate diagnostic code sections allow for an 
increased rating of the veteran's dermatitis disability.  In 
doing so, the Board observes that the new regulations for 
Diagnostic Code 7806 (dermatitis or eczema) provide a 10 
percent rating to be assigned if at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas are affected, or 
if intermittent systemic therapy has been required for a 
total duration of less than six weeks during the past twelve-
month period. See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2003).  The next higher rating of 30 percent requires 
evidence of exposure from 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. Id.  The highest rating allowable 
pursuant to this code, 60 percent, requires evidence of 
exposure to more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period. Id.
 
As noted above, the October 2003 examination revealed that 
the veteran had only discrete, very small papular lesions 
that occurred singly or in bunches of two or three.  The 
record does not show that the veteran's skin disorder affects  
20 percent to 40 percent of either his entire body or exposed 
areas as would be required for an increased rating pursuant 
to this diagnostic code.  Additionally, the record does no 
contain any evidence indicating that the veteran undergoes 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs).  Thus, an increased rating 
also is not warranted under the revised criteria of 
Diagnostic Code 7806.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
veteran that his dermatitis has resulted in marked 
interference with his employability or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the 
Board finds that there is no competent evidence in support of 
an increased rating pursuant to these provisions.   




ORDER

An initial disability rating of 10 percent for residuals of 
perivascular dermatitis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


